  USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 1 of 27


                               UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF INDIANA

MICHAEL L.1,                                        )
                                                    )
        Plaintiff,                                  )
                                                    )
   v.                                               )     CIVIL NO. 2:20cv238
                                                    )
ANDREW SAUL,                                        )
Commissioner of Social Security,                    )
                                                    )
        Defendant.                                  )

                                        OPINION AND ORDER

        This matter is before the court for judicial review of a final decision of the defendant

Commissioner of Social Security Administration denying Plaintiff's application for Disability

Insurance Benefits (DIB), and a period of disability, as provided for in the Social Security Act. 42

U.S.C. § 423(a), § 1382c(a)(3). Section 405(g) of the Act provides, inter alia, "[a]s part of his

answer, the [Commissioner] shall file a certified copy of the transcript of the record including the

evidence upon which the findings and decision complained of are based. The court shall have the

power to enter, upon the pleadings and transcript of the record, a judgment affirming, modifying,

or reversing the decision of the [Commissioner], with or without remanding the case for a

rehearing." It also provides, "[t]he findings of the [Commissioner] as to any fact, if supported by

substantial evidence, shall be conclusive. . . ." 42 U.S.C. §405(g).

        The law provides that an applicant for disability insurance benefits must establish an

"inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to last for a continuous period of not less

than 12 months. . . ." 42 U.S.C. §416(i)(1); 42 U.S.C. §423(d)(1)(A). A physical or mental

        1
            To protect privacy, Plaintiff’s full name will not be used in this Order.
  USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 2 of 27


impairment is "an impairment that results from anatomical, physiological, or psychological

abnormalities which are demonstrable by medically acceptable clinical and laboratory diagnostic

techniques." 42 U.S.C. §423(d)(3). It is not enough for a plaintiff to establish that an impairment

exists. It must be shown that the impairment is severe enough to preclude the plaintiff from

engaging in substantial gainful activity. Gotshaw v. Ribicoff, 307 F.2d 840 (7th Cir. 1962), cert.

denied, 372 U.S. 945 (1963); Garcia v. Califano, 463 F.Supp. 1098 (N.D.Ill. 1979). It is well

established that the burden of proving entitlement to disability insurance benefits is on the plaintiff.

See Jeralds v. Richardson, 445 F.2d 36 (7th Cir. 1971); Kutchman v. Cohen, 425 F.2d 20 (7th

Cir. 1970).

        Given the foregoing framework, "[t]he question before [this court] is whether the record

as a whole contains substantial evidence to support the [Commissioner’s] findings. Scott v.

Astrue, 734, 739 (7th Cir. 2011); 42 U.S.C. §405(g). "Substantial evidence is defined as 'more

than a mere scintilla. It means such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.'" Rhoderick v. Heckler, 737 F.2d 714, 715 (7th Cir. 1984)

quoting Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1410, 1427 (1971); see also Jones v.

Astrue, 623 F.3d 1155, 1160 (7th Cir. 2010). "If the record contains such support [it] must [be]

affirmed, 42 U.S.C. §405(g), unless there has been an error of law." Garfield, supra at 607; see

also Schnoll v. Harris, 636 F.2d 1146, 1150 (7th Cir. 1980).

        In the present matter, after consideration of the entire record, the Administrative Law

Judge (“ALJ”) made the following findings:

        1.      The claimant meets the insured status requirements of the Social Security Act
                through December 31, 2020.



                                                   2
USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 3 of 27


    2.    The claimant has not engaged in substantial gainful activity since July 31, 2015 (20
          CFR 404.1571 et seq.)

    3.    The claimant has the following severe impairments: degenerative joint disease of
          the bilateral shoulders, lumbar spondylosis, and obesity (20 CFR 404.1520(c)).

    4.    The claimant does not have an impairment or combination of impairments that
          meets or medically equals the severity of one of the listed impairments in 20 CFR
          Part 404, Subpart P, Appendix 1 (20 CFR 404.1520(d), 404.1525 and 404.1526).

    5.    After careful consideration of the entire record, the undersigned finds that the
          claimant has the residual functional capacity to lift and/or carry and push and/or
          pull no more than fifty (50) pounds occasionally and up to twenty-five (25) pounds
          frequently; to stand and or walk for about six (6) hours of an eight-hour workday
          and to sit for about six (6) hours of an eight-hour workday; occasionally reach
          overhead with both upper extremities and frequently reach in all other directions
          with both upper extremities; frequently climb ramps and stairs, as well as
          frequently balance, stoop, kneel, and crouch; never crawl or climb ladders, ropes,
          or scaffolds; and never work at unprotected heights.

    6.    The claimant is unable to perform any past relevant work (20 CFR 404.1565).

    7.    The claimant was born on November 14, 1963 and was 51 years old, which is
          defined as an individual closely approaching advanced age, on the alleged disability
          onset date. The claimant subsequently changed age category to advanced age (20
          CFR 404.1563).

    8.    The claimant has at least a high school education and is able to communicate in
          English (20 CFR 404.1564).

    9.    Transferability of job skills is not material to the determination of disability because
          using the Medical-Vocational Rules as a framework supports a finding that the
          claimant is “not disabled,” whether or not the claimant has transferable job skills
          (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

    10.   Considering the claimant’s age, education, work experience, and residual
          functional capacity, there are jobs that exist in significant numbers in the national
          economy that the claimant can perform (20 CFR 404.1569 and 404.1569(a)).

    11.   The claimant has not been under a disability, as defined in the Social Security Act,
          from July 31, 2015, through the date of this decision (20 CFR 404.1520(g)).




                                             3
  USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 4 of 27


(AR. 23- 29).

       Based upon these findings, the ALJ determined that Plaintiff was not entitled to disability

benefits. The ALJ’s decision became the final agency decision when the Appeals Council denied

review. This appeal followed.

       Plaintiff filed his opening brief on March 1, 2021. On April 12, 2021, the defendant filed a

memorandum in support of the Commissioner’s decision, to which Plaintiff replied on April 26,

2021. Upon full review of the record in this cause, this court is of the view that the ALJ’s decision

must be remanded.

       A five-step test has been established to determine whether a claimant is disabled. See

Singleton v. Bowen, 841 F.2d 710, 711 (7th Cir. 1988); Bowen v. Yuckert, 107 S.Ct. 2287, 2290-

91 (1987). The United States Court of Appeals for the Seventh Circuit has summarized that test

as follows:

                The following steps are addressed in order: (1) Is the claimant
                presently unemployed? (2) Is the claimant's impairment "severe"?
                (3) Does the impairment meet or exceed one of a list of specific
                impairments? (4) Is the claimant unable to perform his or her
                former occupation? (5) Is the claimant unable to perform any other
                work within the economy? An affirmative answer leads either to the
                next step or, on steps 3 and 5, to a finding that the claimant is
                disabled. A negative answer at any point, other than step 3, stops
                the inquiry and leads to a determination that the claimant is not
                disabled.

Nelson v. Bowen, 855 F.2d 503, 504 n.2 (7th Cir. 1988); Zalewski v. Heckler, 760 F.2d 160, 162

n.2 (7th Cir. 1985); accord Halvorsen v. Heckler, 743 F.2d 1221 (7th Cir. 1984). From the nature

of the ALJ's decision to deny benefits, it is clear that step five was the determinative inquiry.

       In early 2014 Plaintiff presented to Dr. Thomas Kay with right shoulder pain which began



                                                   4
  USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 5 of 27


months before. (AR 289.) An MRI of the right shoulder revealed moderate to marked

supraspinatus tendinosis with irregular partial interstitial tearing, minute full-thickness tear of the

anterodistal tendon margin, and moderate acromioclavicular joint osteoarthritis. (AR 293.) On

January 30, 2014, Plaintiff underwent surgery on his right shoulder, including rotator cuff repair

and subacromial decompression. (AR 303.) Plaintiff attended physical therapy in February and

March 2014. (AR 307-42.) However, on March 19, 2014, the therapist requested Plaintiff be

re-evaluated by Dr. Kay because Plaintiff was having a hard time establishing full range of motion.

(AR 338.) Dr. Kay noted Plaintiff was very tense and guarded against passive motion. (Id.)

Plaintiff was limited to 90 degrees elevation and had significant limits with external rotation. (Id.)

Dr. Kay assessed right shoulder adhesive capsulitis. (AR 339.) He gave Plaintiff injections in his

right shoulder. (Id.) He prescribed Mobic and told Plaintiff to continue physical therapy. (AR

339.)

        Plaintiff underwent more physical therapy from March 2014 through April 16, 2014. (AR

344-68.) On April 16, 2014, Plaintiff returned to Dr. Kay and received another injection in his

right shoulder. (AR 372.) He continued physical therapy in April and May 2014. (AR 375-87.) On

May 5, 2014, Plaintiff returned to Dr. Kay. He still had right shoulder pain and was struggling to

regain range of motion. (AR 390.) He had 60-90 degrees forward flexion, 90-110 degrees

abduction, 30-45 degrees external rotation, and 15 degrees internal rotation. (AR 392.) He had

tenderness at the extremes of motion. (Id.) An impingement test was positive in his right shoulder.

(Id.) Dr. Kay recommended additional right shoulder surgery. (AR 392-93.)

        On May 15, 2014, Plaintiff underwent arthroscopic lysis of adhesions with manipulation on

his right shoulder. (AR 401.) Plaintiff returned to physical therapy in May and June 2014. (AR


                                                   5
  USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 6 of 27


396-439.) On June 25, 2014, Plaintiff saw Dr. Kay. Plaintiff reported daily improvements in his

right shoulder and examination revealed full range of motion. (AR 441.) On October 10, 2014,

Plaintiff told Dr. Kay he had good range of motion but some soreness intermittently. (AR 462.) He

was able to complete his duties at work. (Id.) He had full range of motion of his right shoulder but

tenderness at the extremes. (AR 464.) Dr. Kay told Plaintiff to continue home exercises and return

as needed. (Id.)

       On January 7, 2015, Plaintiff returned to Dr. Kay with reports of left shoulder pain. (AR

466.) His pain had started about a year prior and had not resolved. (Id.) He had tenderness in his

shoulder and throughout the arc of motion, limited range of motion in all directions, and positive

impingement test. (AR 468.) An x-ray revealed minimal degenerative changes. (Id.)

       On January 9, 2015, an MRI revealed a horizontal partial interstitial splitting tear within

the mid to anterior infraspinatus tendon, partial undersurface tear of the anterodistal supraspinatus

tendon, moderate surrounding tendinosis, and moderate acromioclavicular joint osteoarthritis. (AR

470.) Plaintiff underwent left shoulder surgery on February 5, 2015, consisting of rotator cuff

repair, labral debridement, and subacromial decompression. (AR 478.) He attended physical

therapy for his left shoulder from February 2015 through March 2015. (AR 497-531.)

       On March 30, 2015, Plaintiff returned to Dr. Kay. He reported recent severe pain and

stiffness. (AR 533.) Examination revealed left shoulder tenderness and moderate limits in range of

motion in all planes, with tenderness throughout arc of motion. (Id.) Dr. Kay gave Plaintiff an

injection in his left shoulder. (AR 534.) Plaintiff returned to physical therapy throughout April and

May 2015. (AR 536- 64.) His pain was exacerbated when in mid-April he reached for a tube at the

drive through bank. (AR 545; 547.) Shortly thereafter, he reported increased pain and tightness in


                                                  6
  USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 7 of 27


both shoulders due to washing his car. (AR 549.) During physical therapy, examinations

demonstrated tenderness, decreased range of motion in both shoulders, worse on the left, and

reduced strength in both shoulders, worse on the left. (AR 557; 563.)

       On May 8, 2015, Plaintiff saw Dr. Kay. He reported continued intermittent pain, stiffness,

and limited motion in his left shoulder, (AR 565.) He had not gotten much relief from the

injection. (Id.) He did not feel he was progressing anymore in physical therapy. (Id.) Examination

revealed tenderness in the left shoulder. Plaintiff had decreased range of motion, including 30 to

60 degrees forward elevation, 30 to 60 degrees abduction, and tenderness throughout the arc of

motion. (AR 567.) Dr. Kay assessed left shoulder adhesive capsulitis. (Id.) He recommended a

second surgery on the left shoulder. (Id.) On May 4, 2015, Plaintiff underwent left shoulder

arthroscopic surgery with lysis of adhesions with manipulation and rotator cuff repair. (AR 576.)

Plaintiff returned to physical therapy from June 2015 through August 2015. (AR 578-654.) On

August 10, 2015, Plaintiff was discharged from physical therapy because he wanted to begin

services at another facility and with another physician. (AR 653.) At discharge, Plaintiff

demonstrated 135 degrees flexion and 150 degrees abduction in his right shoulder, and 130

degrees flexion and 130 degrees abduction in his left shoulder. (AR 654.)

       Plaintiff sought a second opinion about his bilateral shoulder pain on April 27, 2015, with

Dr. Jeffrey Staron. He reported stiffness and tightness. (AR 723.) Examination revealed swelling

in the left shoulder and tenderness in the subacromial space and bicipital groove. (Id.) He had

reduced range of motion, including 90 degrees flexion, 70 degrees abduction, 20 degrees external

rotation, and internal rotation to the iliac. (Id.) He had reduced strength (4+/5) with abduction and

external rotation. (Id.) Dr. Staron assessed left adhesive capsulitis. (Id.) He recommended Plaintiff


                                                 7
  USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 8 of 27


continue physical therapy. (Id.) On June 23, 2015, Plaintiff returned to Dr. Staron as he wanted to

transfer care to Dr. Staron. (AR 719.) The physician recommended Plaintiff continue physical

therapy, per Dr. Kay’s recommendation, and return in 5 weeks. (Id.) On August 4, 2015, Plaintiff

returned to Dr. Staron. He reported pain in his bicep, especially after therapy and home exercises.

(AR 715.) Range of motion testing of the left shoulder revealed 140 degrees flexion, 90 degrees

abduction, 20 degrees external rotation, and internal rotation to the sacrum. (AR 716.) Plaintiff

had reduced strength in the left shoulder with abduction (4/5), external rotation (4/5) and internal

rotation (4+/5). (Id.)

        On September 2, 2015, Plaintiff began treatment with Dr. Keith Pitchford, who is a

physician at the same office as Dr. Staron. Notes indicate Plaintiff wanted to transfer to his care.

(AR 712.) Thereafter, Plaintiff was treated by Dr. Pitchford. During examination, Plaintiff had

tenderness in his left shoulder in the acromioclavicular joint, glenohumeral joint, and subacromial

space. (AR 713.) He had reduced range of motion in both shoulders, including 110 degrees

forward flexion on the left and 140 degrees on the right, 70 degrees abduction on the left and 90

degrees on the right, 20 degrees external rotation on the left and 35 degrees on the right. (Id.) He

had reduced strength in both shoulders (4- to 4+/5). (Id.) Both Hawkins and Neers tests were

positive on the left. (Id.) Dr. Pitchford prescribed Etodolac. (AR 714.) On September 30, 2015,

Plaintiff reported pain in both shoulders. (AR 709.) Examination revealed tenderness in his right

shoulder, including his subacromial bursa and glenohumeral joint region. (AR 710.) Plaintiff still

had reduced range of motion in both shoulders, including 120 degrees flexion on the left and 140

degrees on the right, 75 degrees abduction on the left and 85 degrees on the right, and 30 degrees

external rotation on the left and 45 degrees on the right. (Id.) Hawkins and Neers tests were


                                                  8
  USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 9 of 27


positive, this time on the right. (Id.) Plaintiff had reduced strength in both shoulders (3 to 5-/5).

(Id.)

        On October 26, 2015, an MRI of Plaintiff’s right shoulder revealed chronic rotator cuff

repair with multiple sclerosis in the head of the humerus, subpraspinatus calcific tendinitis, and

type II acromion process with the tip indenting the supraspinatus tendon with a bursal cyst. (AR

666; 720.) Plaintiff followed-up with Dr. Pitchford on October 28, 2015. He reported pain in both

shoulders. (AR 706.) Examination revealed tenderness in his left shoulder at the acromioclavicular

joint, subacromial space, and bicipital groove. (AR 707.) He had reduced left shoulder strength (4

to 4+/5). (Id.) He had reduced range of motion in the left shoulder, including 160 degrees forward

flexion, 75 degrees abduction, and 45 degrees external rotation. (Id.) On November 30, 2015,

Plaintiff reported continued pain in both shoulders. (AR 703.) Examination revealed 155 degrees

forward flexion of the left shoulder and 135 degrees in the right shoulder, 90 degrees abduction of

the left shoulder and 75 degrees on the right, and 65 degrees external rotation on the left and 35

degrees on the right. (AR 704.) He had decreased strength in both shoulders (4 to 4+/5). (Id.)

        On January 6, 2016, Plaintiff’s examination revealed tenderness in Plaintiff’s left shoulder

in the glenohumeral joint region, reduced left shoulder strength (4 to 4+/5), and decreased range

of motion of the left shoulder, including 155 degrees forward flexion, 85 degrees abduction, and

55 degrees external rotation. (AR 701.)

        On March 2, 2016, Plaintiff reported bilateral shoulder pain. He had aggravated his pain by

shoveling. (AR 697-98.) Examination revealed tenderness in both his right and left shoulder

glenohumeral joint regions. (AR 698.) He had reduced strength in both shoulders (4 to 4+/5). (Id.)

He still had reduced range of motion of both shoulders. (Id.) He had 155 degrees forward flexion


                                                   9
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 10 of 27


on the left and 145 degrees on the right, 90 degrees abduction on the left and 85 degrees on the

right, and 65 degrees external rotation on the left and 55 degrees on the right. (Id.)

       On April 13, 2015, Plaintiff reported pain in both shoulders. (AR 694.) Left shoulder pain

was worst with range of motion. (AR 695.) On January 17, 2017, Plaintiff continued to report

pain in both shoulders. (AR 691.) His pain was aggravated by lifting, pushing, pulling, and range

of motion. (AR 692.) Examination revealed tenderness in both shoulders at the bicipital groove.

(Id.) He had reduced strength in both shoulders (4/5). (Id.) Range of motion testing demonstrated

130 degrees forward flexion in both shoulders, 90 degrees abduction in both, 0 degrees external

rotation on the left and 40 degrees on the right. (Id.)

       On December 15, 2017, Plaintiff returned to Dr. Pitchford with pain in both shoulders.

(AR 686.) He reported he had been continuing to take Etodolac for pain relief. (Id.) About a

month or two prior, he performed a large amount of physical activity around his yard and garage

and subsequently had pain in both shoulders for about 2 days. That pain resolved for about two

weeks then returned. (Id.) Since then, he had been having intermittent pain in both shoulders. (Id.)

He had irritating numbness in both shoulders, and pain and spasms his shoulder blades. (Id.)

Examination of Plaintiff’s cervical spine revealed positive stretch signs and positive Spurling’s

tests. (AR 687.) Examination of his shoulders revealed reduced range of motion in both, including

140 degrees forward flexion on the left and 170 degrees on the right, 90 degrees abduction

bilaterally, and 20 degrees external rotation on the left and 40 degrees on the right. (AR 686.) Dr.

Pitchford diagnosed cervicalgia and adhesive capsulitis of both shoulders. (AR 687.)

       On January 16, 2018, Plaintiff returned to Dr. Pitchford. He reported shoulder pain with

activity. (AR 680.) Examination revealed symmetric, but reduced forward flexion, abduction, and


                                                  10
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 11 of 27


external rotation, and decreased strength (4/5), in his shoulders. (Id.) Dr. Pitchford diagnosed left

cervical radiculopathy with arthrofibrosis, impingement of both shoulders, and adhesive capsulitis

in both shoulders. (AR 681.)

        Plaintiff has also suffered from long-standing back pain, dating back to at least 2012. (AR

668; 670.) An MRI of his lumbar spine from 2012 demonstrated multi-level degenerative changes,

most prominent at L4-5. (AR 668.) At that time he was diagnosed with lumbosacral spondylosis

and degeneration of the lumbar/lumbosacral intervertebral disc. (AR 669-70.) Since 2015 Plaintiff

has continued to report suffering from back pain. In April 2019 Plaintiff was given a TENS unit

and lumbar brace by Dr. Barry Ring. (AR 733.) Treatment notes since 2015 document Plaintiff

had a body mass index (BMI) of 30 or more, indicating he was obese.

        On August 21, 2015, Dr. Thomas Carlson wrote a letter regarding Plaintiff’s limitations

and ability to continue to work. Dr. Carlson indicated that despite two surgeries on each shoulder

Plaintiff was left with bilateral frozen shoulders and particularly diminished range of motion in the

left shoulder. (AR 663.) Due to pain and decreased range of motion in his shoulders, Plaintiff

could not dress himself and had to depend on his wife to put his shirts on and take them off, is

unable to make his bed or perform other household chores, and is unable to do yardwork. (Id.) Dr.

Carlson also noted that Plaintiff also suffers from chronic disc disease and suffers flares in his pain

two to three times per week. (Id.) Dr. Carlson opined that due to Plaintiff’s severe shoulder issues,

he would not be able to return to structural iron work, which required heavy lifting. (Id.) He added

that due to disc disease Plaintiff is unable to sit for any length of time. (Id.)

        On March 10, 2018, Plaintiff underwent a consultative examination with Dr. M. Siddiqui,

at the request of the Agency. Plaintiff reported lower back pain and pain in both shoulders. (AR


                                                   11
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 12 of 27


732.) He reported difficulty lifting more than 15 pounds and raising his arms over his head. (Id.)

His back pain sometimes radiated into his right hip. (Id.) He reported he had difficulty sitting in

one place more than 20 minutes, or standing more than 5 minutes at one time. (Id.) He had

difficulty walking more than 2 blocks at one time. (Id.) Upon examination, Dr. Siddiqui noted

Plaintiff had tenderness in both shoulders. (AR 733.) He had reduced range of motion in both

shoulders. (AR 735.) He had 125 degrees forward flexion on the left and 135 degrees on the right,

75 degrees abduction on the left and 135 on the right, 25 degrees adduction on the left and 30 on

the right, 70 degrees external rotation on the left and 80 on the right, and 75 degrees internal

rotation on the left and 80 on the right. (AR 735.) Plaintiff also had tenderness in his lumbar spine.

(AR 733.) Straight leg raise tests were positive, bilaterally, causing low back pain at 65 degrees.

(Id.) Plaintiff had reduced range of motion in his lumbar spine, including 80 degrees forward

flexion, 20 degrees extension, and 20 degrees right and left lateral flexion. (AR 735.) He had some

difficulty squatting. (AR 733.) He had reduced reflexes (1+). (Id.) Plaintiff was also sent for an

x-ray of his lumbar spine on March 12, 2018. That demonstrated end plate osteophytes involving

L1 through L5 and reduced disc space between L1-2, L2-3, and L4-5. The radiologist assessed

lumbar spondylosis. (AR 737.)

       On March 20, 2018, a non-examining state agency physician, Dr. J. Eskonen, opined

Plaintiff could lift/carry 50 pounds occasionally, 25 pounds frequently, stand and/or walk 6 hours,

and sit 6 hours, in an 8-hour workday. (AR 57-58.) Plaintiff could frequently climb ramps and

stairs, and frequently stoop, kneel, and crawl. (AR 58.) He could occasionally climb ladders,

ropes, and scaffolds, and occasionally crouch. (Id.) He could frequently reach overhead with his

right arm, occasionally with his left arm. (AR 59.) On July 23, 2018, another non-examining state


                                                 12
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 13 of 27


agency physician, Dr. M. Ruiz, found the same limits as Dr. Eskonen, with the exception that he

did not limit Plaintiff’s ability to kneel, and found Plaintiff could only frequently balance. (AR

68-70.)

          In support of remand, Plaintiff first argues that the ALJ’s analysis of Plaintiff’s subjective

reports was legally insufficient. When assessing a claimant’s statements, the ALJ must undertake a

two-step process. First, he must consider whether the claimant has underlying medically

determinable physical or mental impairments which could reasonably be expected to produce the

symptoms, such as pain. If yes, then the ALJ must evaluate the intensity and persistence of the

claimant’s reported symptoms to determine the extent to which those symptoms limit the

claimant’s ability to perform basic work-related activities. 20 C.F.R. § 404.1529; SSR 16-3p;

Zurawski v. Halter, 245 F.3d 881, 888 (7th Cir. 2001)(“Where medical signs and findings

reasonably support a claimant’s complaint of pain, the ALJ cannot merely ignore the claimant’s

allegations and must examine the full range of medical evidence as it relates to the claim.”);

Herron v. Shalala, 19 F.3d 329, 334 (7th Cir. 1994).

          In the present case, the ALJ outlined that two-step analysis and noted he was required to

abide by that process. (AR 24.) He then gave a very short (4 sentences) summary of Plaintiff’s

testimony followed by his finding that “[w]hile the statements about the intensity, persistence, and

limiting effects of the claimant’s symptoms have been considered carefully; the record in its

entirety, including the objective evidence, is inconsistent with a finding of disability.” (AR 24.) The

ALJ then went on to summarize some of the evidence in the record. (AR 24-26.) Plaintiff notes,

however, that nowhere did the ALJ indicate any reasons for discounting Plaintiff’s statements or

for finding that Plaintiff’s statements about his symptoms and resulting limitations were


                                                    13
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 14 of 27


inconsistent with any evidence in the record. “In evaluating an individual’s symptoms, it is not

sufficient for our adjudicator to make a single, conclusory statement that ‘the individual’s

allegations have been considered’ or that ‘the allegations are (or are not) supported or

consistent….’ The determination or decision must contain specific reasons for the weight given to

the individual’s symptoms, be consistent with and supported by the evidence, and be clearly

articulated so the individual and any subsequent reviewer can assess how the adjudicator evaluated

the individual’s symptoms.” SSR 16-3p. Plaintiff argues that the ALJ did exactly what is

prohibited, in that he provided a single, conclusory statement, without any explanation, to support

his conclusion. See Steele v. Barnhart, 290 F.3d 936, 941-42 (7th Cir. 2002)(holding that the

ALJ’s evaluation must contain “specific reasons” for the credibility finding and that the ALJ is not

permitted to merely recite factors or rules outlined in the regulation); Brindisi ex rel. Brindisi v.

Barnhart, 315 F.3d 783, 787-88 (7th Cir. 2003); Golembiewski v. Barnhart, 322 F.3d 912, 915

(7th Cir. 2003).

       In function and disability reports Plaintiff reported restricted daily activities. He had pain

putting on his shirt. (AR 179.) It was hard to wash his back. (Id.) He reported difficulty shaving

due to weakness in his arms. (AR 175, 179, 194.) He could prepare his own meals but they were

simple meals like frozen dinners or things he could microwave. (AR 180.) He did very few

household chores. (Id.) He was unable to perform yardwork due to pain and weakness in his

shoulders and lower back. (AR 175, 194.) When he shopped it was for only about 10 minutes at a

time. (AR 181.) Pain affected his sleep. (AR 179.) His prior hobbies included hunting and fishing,

but he was no longer able to do those activities. (AR 171.) He could no longer launch his fishing

boat on his own. (AR 182.) Most of his days were spent watching television and reading books.


                                                  14
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 15 of 27


(Id.) Plaintiff maintains that the ALJ was required to consider that Plaintiff’s activities were fairly

restricted, which supported Plaintiff’s stated limits. Zurawski, 245 F.3d at 887-88 (ALJ should

have considered that claimant’s activities were significantly limited, which supports her allegations

of symptoms and limits).

        Plaintiff points out that he underwent significant treatment, including, but not limited to,

four surgeries, months upon months of physical therapy, multiple injections into his shoulders, and

medications, all in an attempt to get relief from his symptoms. He sought second opinions about

his treatment and changed doctors. He also obtained a back brace and TENS unit to relieve pain.

Plaintiff argues that these persistent attempts to get relief bolsters his reports about his symptoms

and limits. Carradine v. Barnhart, 360 F.3d 751, 755 (7th Cir. 2004)(“What is significant is the

improbability that Carradine would have undergone the pain-treatment procedures that she did,

merely to strengthen the credibility of her complaints of pain and so increase her chances of

obtaining disability benefits…”); see also, SSR 16-3p (persistent attempts at relief may indicate

symptoms are distressful, intense, and persistent). In the present case, the ALJ outlined Plaintiff’s

treatment, in summary, but did not indicate if, or how, he considered the treatment when

evaluating Plaintiff’s reported limitations. Craft v. Astrue, 539 F.3d 668, 677-78 (7th Cir.

2008)(no logical bridge where the ALJ recited the medical evidence but did not analyze it).

        Plaintiff further points out that he had a lengthy work record and made significant earnings

as an iron worker for several years prior to alleging he became disabled. ( AR 146.) Plaintiff

contends that because he worked for many years and made significant money, more weight should

be given to his statements that he can no longer work. Stark v. Colvin, 813 F.3d 684, 689 (7th Cir.

2016)(“a ‘claimant with a good work record is entitled to substantial credibility when claiming an


                                                  15
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 16 of 27


inability to work because of a disability.’”); see also, Hill v. Colvin, 807 F.3d 862, 868 (7th Cir.

2015); Alesia v. Astrue, 789 F.Supp.2d 921, 934 (N.D. Ill., 2011). Plaintiff went back to work

after his first two surgeries and claims that his persistence at trying to work, despite physical

limitations and pain, supports his claim that he is no longer able to do so. Pierce v. Colvin, 739

F.3d 1046, 1051 (7th Cir. 2014)(“dogged efforts to work beyond her physical capacity” is “highly

relevant” to credibility of her statements).

         Plaintiff argues that since his primary limiting symptom was pain in his shoulders and back,

the ALJ should have asked him about his pain, including what aggravated it, what relieved it, the

effectiveness of medications or other measures to relieve pain, and other treatments (besides

medications) that might relieve his pain. However, the record contains no discussion of those

factors related to Plaintiff’s pain and no indication of how that evidence factored into the ALJ’s

analysis of Plaintiff’s statements. Zurawski, 245 F.3d at 887-88.

         Plaintiff concludes that the ALJ’s failure to consider any of the relevant factors or explain

why any of the evidence in the record undermined Plaintiff’s statements renders the ALJ’s analysis

of Plaintiff’s statements legally insufficient, and makes the ALJ’s decision to discount Plaintiff’s

statements unsupported by substantial evidence. 20 C.F.R. § 404.1529 and SSR 16-3p; Zurawski,

supra.

         In response, the Commissioner argues that the ALJ considered the relevant factors and he

outlines the ALJ’s discussion. However, the Commissioner points to the ALJ’s summary of the

evidence. A summary is not an analysis, as it does not explain why the evidence summarized

undermined Plaintiff’s statements about his symptoms or limitations, or which statements were

inconsistent. Craft v. Astrue, 539 F.3d 668, 677-78 (7th Cir. 2008)(no logical bridge where the


                                                   16
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 17 of 27


ALJ recited the medical evidence but did not analyze it). The Commissioner also makes attempts

to point to specific evidence the ALJ summarized, and explain why that evidence undermined

Plaintiff’s statements. However, that analysis is not found in the ALJ’s decision. The

Commissioner is not permitted to advance an analysis to explain the ALJ’s conclusion which the

ALJ did not provide himself. Hanson v. Colvin, 760 F.3d 759, 762 (7th Cir. 2014)(collecting cases

concerning Chenery violations indicating the Commissioner may not advance reasons to support

the ALJ’s decision which the ALJ did not advance themselves), citing SEC v. Chenery Corp., 318

U.S. 80, 87-88 (1943).

       The Commissioner argues that the ALJ explained that the treatment Plaintiff underwent for

his shoulders provided significant improvement. However, the ALJ only noted Plaintiff’s

improvement when discussing his reasons for discounting Dr. Carlson’s opinions. (AR 28.) The

ALJ did not discuss or refer to that evidence when he indicated that Plaintiff’s statements were not

entirely consistent with the evidence. Therefore, again, the Commissioner is attempting to provide

an analysis where the ALJ did not do so. Hanson, 760 F.3d at 762.

       The Commissioner argues that the ALJ recounted Plaintiff’s reports about his activities.

However, recounting those activities does not give any indication of whether the ALJ found

Plaintiff’s activities supported or undermined Plaintiff’s reported symptoms and limitations. Craft,

539 F.3d at 677-78. The Commissioner also argues that the ALJ considered Plaintiff’s treatment

history. However, outlining Plaintiff’s treatment history, in summary, does not indicate whether it

supported Plaintiff’s statements or undermined them. Craft, supra.

       The Commissioner concedes that the ALJ did not acknowledge Plaintiff’s significant work

history when evaluating Plaintiff’s statements, but argues the ALJ was not required to do so. It is


                                                 17
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 18 of 27


correct that the ALJ was not required to analyze any one particular factor. However, he was

required to consider and discuss some of the regulatory factors and explain how those led to his

conclusion that Plaintiff’s statements about his symptoms and limitations were not entirely

consistent with the evidence, yet the ALJ failed to discuss any of the factors.

       In light of all of the above, this Court finds that the ALJ’s discussion of Plaintiff’s

subjective reports was legally insufficient, requiring remand on this issue.

       Next, Plaintiff argues that the ALJ’s analysis of the opinion evidence was legally

insufficient and the weight given to the opinions was not supported by substantial evidence. Dr.

Thomas Carlson examined Plaintiff and opined that due to pain and decreased range of motion in

his shoulders, and chronic disc disease causing back pain, Plaintiff could not return to work as an

iron worker. Dr. Carlson also opined that Plaintiff could not sit for any length of time. (AR 663.)

The ALJ indicated that he was “not persuaded” by Dr. Carlson’s opinions. (AR 28.) The state

agency medical consultants, Drs. Eskonen and Ruiz, opined that Plaintiff could occasionally lift

and/or carry 50 pounds, frequently lift and/or carry 25 pounds, stand/walk 6 hours, and sit 6

hours, in an 8-hour workday, but that he could only occasionally reach overhead with his left arm

and frequently with his right arm. They also offered other postural limits. (AR 57-59, 68-70.) The

ALJ indicated he was “persuaded by” those doctors’ opinions. (AR 27.)

       When considering opinions, the ALJ must consider the factors listed in 20 C.F.R. §

404.1520c, including supportability, consistency, relationship with the claimant, specialization, and

“other factors”. The Regulation indicates the most important factors are supportability and

consistency and that the ALJ must “explain how [they] considered the supportability and

consistency factors…in [the] determination or decision.” 20 C.F.R. § 404.1520c(2). The ALJ may


                                                  18
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 19 of 27


explain how he considered the other three factors, but is not required to do so. Id. However, when

the ALJ finds that the available opinions are equally supported and equally consistent, the ALJ

“will articulate how [they] considered the other most persuasive factors…in [the] determination or

decision.” 20 C.F.R. § 404.1520c(3).

        Here, the ALJ indicated, generally, that the state agency medical consultants’ opinions

were supported by the evidence they cited and consistent with the record as a whole. (AR 27.)

However, the ALJ did not point to any specific evidence that the state agency doctors cited which

supported their opined limits. He also did not point to any evidence in the record that was

consistent with those doctors’ opinions. Plaintiff argues that the ALJ is not permitted to make a

conclusory statement that the doctors’ opinions were supported and consistent with evidence in

the record, without pointing to specific evidence to explain that conclusion. Moore, 743 F.3d at

1121.

        Similarly, in evaluating Dr. Carlson’s opinions, the ALJ summarized the doctor’s letter and

opinions, then concluded that Dr. Carlson’s opinions were not supported “by enough” objective

evidence to be persuasive and not consistent with the record as a whole. (AR 28.) However, as the

ALJ noted, Dr. Carlson indicated that he based his opinions on objective evidence, including

Plaintiff’s surgeries, physical therapy, and diminished range of motion. (Id.) The ALJ did not

explain why that was not “enough” objective evidence. He also did not explain why other evidence

in the record was not consistent with Dr. Carlson’s opinions.

        Plaintiff points out that he consistently reported problems lifting much weight, including

that he could only lift 10 to 15 pounds, due to shoulder pain. Additionally, examinations since

Plaintiff’s surgeries frequently noted both decreased range of motion of Plaintiff’s shoulders and


                                                 19
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 20 of 27


decreased strength. Imaging of Plaintiff’s right shoulder, even after surgeries, demonstrated a

chronic right rotator cuff repair with multiple sclerosis in the head of the humerus, supraspinatus

calcific tendinitis, and type II acromion process with the tip indenting the supraspinatus tendon

with a bursal cyst. (AR 666.) A post-surgical MRI of his left shoulder does not appear to have

been done or is not in the record. However, imaging of his left shoulder prior to surgery

demonstrated a horizontal partial interstitial splitting tear within the mid to anterior infraspinatus

tendon, partial undersurface tear of the anterodistal supraspinatus tendon, moderate surrounding

tendinosis, and moderate acromioclavicular joint osteoarthritis. (AR 470.) The left shoulder

surgery was to fix the tears. Thus, at a minimum, the arthritis in the acromioclavicular joint would

arguably still remain. (AR 478.) X-rays of Plaintiff’s lumbar spine revealed end plate osteophytes

involving L1 through L5 and reduced disc spaces at L1-2, L2-3, and L4-5, demonstrating lumbar

spondylosis. (AR 737.)

        Yet, the ALJ did not explain why this evidence was not consistent with Dr. Carlson’s

opinions. The ALJ noted that Dr. Carlson’s examination notes were not included with his

opinions. (AR 28.) However, lack of notes is not an inconsistency and does not inherently

undermine Dr. Carlson’s opinions. Herrmann v. Colvin, 772 F.3d 1110, 1111 (7th Cir. 2014)(lack

of detailed treatment notes to back up doctor’s opinion are “insufficient grounds” for disbelieving

the doctors’ opinion); see also Israel v. Colvin, 840 F.3d 432, 438-39 (7th Cir. 2016). Plaintiff

contends that if the ALJ thought he needed more information about Dr. Carlson’s opinions,

particularly his examination notes, the ALJ should have re-contacted the doctor for that

information. Barnett v. Barnhart, 381 F.3d 664, 669 (7th Cir. 2004)(“ALJ has a duty to solicit

additional information to flesh out an opinion for which the medical support is not readily


                                                  20
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 21 of 27


discernable”).

        The ALJ also opined that Plaintiff’s abilities improved with physical therapy. (AR 28.)

However, while some notes demonstrate improvement with physical therapy, there are also notes

that document set-backs. Plaintiff correctly argues that the ALJ is not permitted to consider times

when Plaintiff had some improvement in signs or symptoms, and ignore those set-backs in signs or

symptoms. Scrogham v. Colvin, 765 F.3d 685, 699 (7th Cir.2014)(ALJ’s “…apparent selection of

only facts from the record that supported her conclusion, while disregarding facts that undermined

it, is an error in analysis that requires reversal.”); Indoranto v. Barnhart, 374 F.3d 470, 474 (7th

Cir. 2004). The ALJ also did not quantify any “improvement”. It is not clear if the ALJ was

referring to Plaintiff’s subjective reports that he felt improved pain, or if he was referring to

therapy notes or doctors’ notes indicating improvement in objective signs such as range of motion

or strength. Additionally, even if Plaintiff had improved in one or more of those areas, that does

not mean Dr. Carlson’s opinions were undermined by any such improvement. Murphy v. Colvin,

759 F.3d 811, 819 (7th Cir. 2014)(finding that improvement does “not give us an accurate

description of [claimant’s] true neurological state… The key is not whether one has improved…,

but whether they have improved enough to meet the legal criteria of not being classified as

disabled”); Scott v. Astrue, 647 F.3d 734, 740 (7th Cir. 2011).

        The ALJ indicated that Plaintiff performed a “large amount” of physical activity around his

yard and his garage. (AR 28.) However, to the extent the ALJ discounted Dr. Carlson’s opinions

based on that, the record is devoid of what activity Plaintiff was doing. Without evidence that

Plaintiff was lifting and/or carrying a significant amount of weight, that does not undermine Dr.

Carlson’s opinion that Plaintiff could not do the heavy lifting required of being an iron worker.


                                                  21
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 22 of 27


Similarly, without evidence that whatever “large amount” of work Plaintiff was doing consisted of

long periods of sitting, that does not undermine Dr. Carlson’s opinions that Plaintiff could not, due

to back pain, engage in prolonged sitting. Moore, 743 F.3d at 1121 (ALJ must build logical bridge

from the evidence to his conclusion). If the ALJ was concerned about what Plaintiff was doing, he

should have asked Plaintiff. Without more information, the ALJ’s assumption that Plaintiff’s

activity was inconsistent with Dr. Carlson’s opinions is merely speculation and not supported by

substantial evidence. White ex rel. Smith v. Apfel, 167 F.3d 369, 375 (7th Cir. 1999) (“…a

decision based on speculation is not supported by substantial evidence.”); Wilder v. Chater, 64

F.3d 335, 338 (7th Cir. 1995)(claimant was entitled to a decision based on the record rather than a

“hunch”).

       Plaintiff also points out that where the record indicates he was doing a “large amount” of

physical activity, he had increased pain in both shoulders. (AR 686.) The record documents the

same over and over again. He aggravated his pain when shoveling. (AR 698.) He aggravated his

left shoulder pain when he reached for a tube at the drive through bank. (AR 545, 547.) He had a

substantial increase in pain in both shoulders after washing a car. (AR 549.) He had marked

increase in pain after using a snowblower. (AR 294, 316.) Plaintiff concludes that the fact that he

continuously injured himself or had significant increases in pain when trying to perform exertional

activities, particularly using his arms/shoulders, bolsters Dr. Carlson’s opinions that he should be

limited in how much weight he lifts/carries. Scrogham, 765 F.3d at 700 (“[A]t least one of the

activities was a precipitating event that led to one of Mr. Scrogham’s doctor visits. Surely, this

type of ill-advised activity cannot support a conclusion that Mr. Scrogham was capable of

performing full-time work.”)


                                                 22
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 23 of 27


       In response, the Commissioner argues that the ALJ found Dr. Carlson’s opinions

unpersuasive because he relied heavily on Plaintiff’s subjective statements. However, the ALJ did

not indicate that he discounted Plaintiff’s statements because Dr. Carlson considered Plaintiff’s

subjective reports. (AR 28.) Rather, the ALJ specifically indicated that Dr. Carlson’s opinions

were not supported by “enough” objective evidence, not that those opinions were not supported

by any objective evidence. (AR 28.) The Commissioner cannot rely on an analysis that the ALJ did

not provide in his decision. Hanson, 760 F.3d at 762.

       The Commissioner argues that the ALJ found Dr. Carlson’s opinions not persuasive

because they were not consistent with evidence in the record. However, the ALJ cannot merely

summarize the evidence, as a whole, and then conclude that Dr. Carlson’s opinions are not

consistent with the evidence as a whole. Rather, the ALJ must build a logical analytical bridge

explaining what particular evidence undermined Dr. Carlson’s opinions and why. Moore v.

Colvin, 743 F.3d 1118, 1121 (7th Cir. 2014).

       The Commissioner argues that Dr. Carlson’s opinion that Plaintiff could not sit for any

length of time was essentially an opinion Plaintiff was disabled and the issue of disability is

reserved to the Commissioner. Clearly, the Commissioner’s argument is built on the fallacy that

the opinion Plaintiff could not sit for any length of time was equal to an opinion that Plaintiff was

disabled. Sitting is a work-related function, opining a claimant is disabled is not a work-related

function. The Commissioner’s argument fails.

       Clearly, the ALJ’s analysis of the weight to be given to the medical opinions is legally

insufficient and not supported by substantial evidence. Thus, remand is required.

       Next, Plaintiff argues that the ALJ failed to properly analyze his obesity and its effect on


                                                  23
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 24 of 27


his ability to perform basic work-related tasks. If a claimant is obese the ALJ’s decision must

include a discussion of how obesity was considered in combination with the claimant’s other

impairments. SSR 19-2p (explaining that those with obesity and other impairments can experience

greater limitations than if they just had those other conditions or were just obese); Villano v.

Astrue, 556 F.3d 558, 562 (7th Cir. 2009).

       The ALJ noted Plaintiff’s body mass index (BMI) was greater than 30, indicating obesity,

and he found obesity was a severe impairment. (AR 23, 27.) He outlined the requirements that he

consider obesity, from SSR 19-2p. (AR 26-27.) He indicated at step 3 that obesity, alone or

combined with Plaintiff’s other impairments, did not medically equal any of the Commissioner’s

listed impairments. (AR 23.) Plaintiff argues, however, that the ALJ provided no analysis of

whether obesity, combined with Plaintiff’s other impairments (particularly back impairments)

limited Plaintiff’s ability to perform basic work-related tasks, thereby creating additional

limitations which should have been included in the ALJ’s RFC assessment. By finding Plaintiff’s

obesity a severe impairment the ALJ, by definition, found that obesity more than minimally

affected Plaintiff’s ability to perform basic work-related tasks. 20 C.F.R. § 404.1520(c); 20 C.F.R.

§ 404.1522(a). However, the ALJ’s decision includes no limits in the RFC due to obesity. Plaintiff

argues that it is inconsistent for the ALJ to find that obesity is a severe impairment yet include no

limits in the RFC due to obesity.

       In response, the Commissioner argues that the ALJ found the state agency doctors’

opinions persuasive and relied on those doctors’ opinions, and since those doctors considered

Plaintiff’s obesity in reaching their opinions, the ALJ’s error was harmless. However, the state

agency consultants noted Plaintiff’s BMI as well as his self-reported height and weight, which was


                                                  24
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 25 of 27


used to calculate that BMI (AR 53, 56, 63), but neither noted that Plaintiff was obese or indicated

any consideration of the effect of obesity when evaluating the evidence and offering their opinions.

( AR 53-59, 63-70.) Clearly, the ALJ’s failure to discuss the effects of obesity is not relieved by

his reliance on the state agency doctors’ opinions where there is no evidence those doctors

considered or evaluated the effect of obesity. Arnett v. Astrue, 676 F.3d 586, 593 (7th Cir.

2012)(finding ALJ failed to consider impact of obesity and error was not harmless because the

doctors whose opinions the ALJ relied upon merely noted the claimant’s height and weight but did

not mention the obesity diagnosis or demonstrate they took that diagnosis into account when

offering their opinions).

       The Commissioner argues, additionally, that the ALJ’s error was harmless because Plaintiff

did not offer any evidence that obesity increased the effects of Plaintiff’s impairments, or that

Plaintiff had additional limits beyond those the ALJ assessed. See Jozefyk v. Berryhill, 923 F.3d

492, 498 (7th Cir. 2019); Brumbaugh v. Saul, 2012 WL 1100562, *3 (7th Cir. 2021). However,

Plaintiff has provided evidence that he had difficulty standing, walking, and sitting. (AR 46, 183.)

Once the ALJ found obesity caused some effect on Plaintiff’s ability to perform work-related

functions, the ALJ was required to explain what those additional limits were and how those were

incorporated into the ALJ’s RFC assessment. Accordingly, remand is warranted on this issue.

       Next, Plaintiff argues that the ALJ’s assessed reaching limits are not supported by

substantial evidence. As discussed above, the ALJ indicated that he was persuaded by the

non-examining state agency doctors’ opinions, and the ALJ adopted most of the limits those

doctors opined when assessing Plaintiff’s RFC. (AR 27.) The ALJ gave no reasons for discounting

those doctors’ opinions. However, the state agency doctors opined Plaintiff could occasionally


                                                  25
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 26 of 27


reach overhead with his left arm, and frequently reach overhead with his right arm. They did not

opine as to any limits reaching in any other direction. However, the ALJ found Plaintiff could

occasionally reach overhead with both arms, and frequently reach in all other directions with both

arms. (AR 23.)

       When assessing a claimant’s residual functional capacity, the ALJ must point to specific

evidence to explain how he reached his conclusions. SSR 96-8p (“RFC assessment must include a

narrative discussion describing how the evidence supports each conclusion, citing specific medical

facts (e.g., laboratory findings) ....”); Scott, 647 F.3d at 740. It is not enough to summarize

evidence. The ALJ must explain how particular evidence led him to the limitations assessed.

Moore, 743 F.3d at 1121 (ALJ must build a logical bridge from evidence to conclusions); Craft,

539 F.3d at 677-78 (no logical bridge when evidence is recited, not analyzed). Here, the ALJ

apparently thought there was some evidence in the record that warranted more limits than the state

agency doctors found, but without any explanation it is impossible to trace the ALJ’s path of

reasoning to understand how he concluded Plaintiff could reach overhead occasionally and all

other directions frequently. As Plaintiff notes, the ALJ’s error is not harmless because the

vocational expert testified that if Plaintiff were limited in reaching, both overhead and all other

directions, that would have an impact on the jobs Plaintiff could perform. (AR 51.)

       In response, the Commissioner concedes that the ALJ found more restrictive limits than

the state agency doctors’ opined, but argues that Plaintiff should not complain about that because

the additional limits were to Plaintiff’s benefit. However, the Commissioner fails to recognize that

the ALJ did not find the most restrictive reaching limits that were possible to have found. The ALJ

should have explained what evidence supported the limits assessed. Otherwise it is impossible to


                                                  26
 USDC IN/ND case 2:20-cv-00238-WCL document 25 filed 05/06/21 page 27 of 27


be sure that even more limits were not warranted, such as limiting Plaintiff to reaching in all

directions, only occasionally, or reaching only rarely, or never. The ALJ’s failure to provide an

explanation about how he arrived at the reaching limits he assessed was not harmless because if

Plaintiff was further limited reaching, that could have had a significant impact on the jobs Plaintiff

could still perform. Therefore, this issue should be clarified on remand.

                                             Conclusion

       On the basis of the foregoing, the decision of the Commissioner is hereby REVERSED

AND REMANDED for further proceedings consistent with this Opinion.



Entered: May 6, 2021.


                                                             s/ William C. Lee
                                                             William C. Lee, Judge
                                                             United States District Court




                                                  27
